RYMER, Circuit Judge,
concurring:
I concur in Judge Tang’s opinion except for his statement of the holding, that
Title VII coverage of civilians employed by the military encompasses actions brought by Guard technicians except when the challenged conduct is integrally related to the military’s unique structure.
The only issue before us, and all that we rightfully decide, is whether a Guard technician’s challenge to personnel actions integrally related to the military’s unique structure is cognizable under Title VII. For the reasons his opinion sets out, I agree that such a challenge fails.